 

‘USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK eee FILED

DATE FILED: 1/02/2020

 

 

 

 

BRAULIO THORNE, and on behalf of all other
persons similarly situated,

Plaintiff, 1:19-cv-01042 (ALC)
-against-
ORDER
COASTAL FISHING COMPANY,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

In addition, it having been reported to this Court that this case has been or will be settled,
it is hereby ORDERED that the above-captioned action is discontinued without costs and without
prejudice to restoring the action to this Court’s calendar if the application to restore the action is
made within thirty days.

SO ORDERED.

Dated: January 2, 2020 nde / (-9 ~

New York, New York
ANDREW L. CARTER, JR.
United States District Judge

 

 

 
